 


TERMINATION AGREEMENT
 
This Agreement, dated as of March 25, 2008, is made by and between Ethanex
Energy, Inc., a Nevada corporation (“Ethanex”), and Bühler Inc., a Minnesota
corporation (“Bühler”). Ethanex and Bühler hereby agree as follows:
 
1.    Termination of Joint Marketing Agreement. The Joint Marketing Agreement
dated as of April 20, 2007 by and between Ethanex and Bühler (as amended to
date, the “Joint Marketing Agreement”) is terminated and neither party has any
further obligation thereunder except that Section 2(d) of the Joint Marketing
Agreement shall survive.
 
2.    Release by Ethanex. Ethanex for itself and for and on behalf of all of its
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns, together with all of the present and former
directors, officers, agents and employees of any of the foregoing (collectively,
the “Ethanex Parties”), absolutely and unconditionally releases and forever
discharges the Bühler Parties from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, that any
Ethanex Party has had, now has or has made claim to have against any Bühler
Party for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Agreement,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.
 
3.    Release by Bühler. Bühler for itself and for and on behalf of all of its
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns, together with all of the present and former
directors, officers, agents and employees of any of the foregoing (collectively,
the “Bühler Parties”), absolutely and unconditionally releases and forever
discharges the Ethanex Parties from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, that any
Bühler Party has had, now has or has made claim to have against any Ethanex
Party for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Agreement,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.
 
4.    Confidentiality Agreement. The Confidentiality Agreement between the
parties dated as of February 16, 2007 (as the same may be amended, supplemented
or restated from time to time, the “Confidentiality Agreement”) remains in full
force and effect. Each party will promptly return to the other party all
Confidential Information (as defined in the Confidentiality Agreement) of that
party.
 
 
1 of 2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.
 
Bühler Inc.
13105 12th Avenue North
Plymouth, MN 55441-4509
Attention: Rene Steiner
Facsimile: 763-847-9915
BÜHLER INC.
 
By     /s/ Rene Steiner    
Name: Rene Steiner
Title: President
 
BÜHLER INC.
 
By     /s/ Brian Williams    
Name: Brian Williams
Title: Marketing Manager
       
Ethanex Energy, Inc.
14500 Parallel Road, Suite A
Basehor, KS 66007
Attention: Al Knapp
Facsimile: 913-724-4107                 
ETHANEX ENERGY, INC.
 
By     /s/ Albert W. Knapp    
Name: Albert W. Knapp
Title: President & CEO

 


 
2 of 2

--------------------------------------------------------------------------------

 
 